United States Court of Appeals
                        For the First Circuit


Nos. 15-2011, 15-2012

                  BRENDA PIPPIN, GRACE PARKER,

                        Plaintiffs, Appellants,

                                  v.

 BOULEVARD MOTEL CORP., d/b/a Comfort Inn South Portland Hotel,

                         Defendant, Appellee.


                             ERRATA SHEET


     The opinion of this Court issued on August 31, 2016, is
amended as follows:

     On Page 9, line 18: "§ 4633 of the MWPA" is replaced with
     "§ 4633 of the MHRA"